DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
This communication is a Non-Final Office Action in response to the Remarks and Arguments filed on the 24th day of August, 2022. Currently claims 1-20 are pending. No claims are allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-20 are directed to computer implemented method, a computer product, and system. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2A). Claims 1, 8, and 15, contain substantially similar language and scope and are addressed together in the rejection analysis of claim 1. 
Examiner notes that Claims 1, 8, and 15, recite a method and system for receiving, by the one or more processors, a request for access to the warranty balance of the IoT device resulting from the updating for all run cycles on the IoT device from a user of the IoT device via a user interface application running on a mobile device; retrieving, by the one or more processors, the warranty balance of the IoT device from the blockchain network; and displaying, by the one or more processors, the warranty balance of the IoT device from the retrieving on the user interface application running on the mobile device, Claim 8 is further directed to a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising: obtaining a usage report of an Internet of Things (IoT) device in a predefined format reported from the IoT device using sensor output data of the IoT device, wherein the predefined format of the usage report of the IoT device includes a time stamp instantiated by the IoT device and one or more data values on preselected attributes of run cycles that affect functionalities of the IoT device for the purpose of warranty and environmental conditions that affect the warranty of the IoT device; recording the usage report of reported from the IoT device-in a blockchain network; updating a warranty balance for the IoT device by reducing an amount of the warranty balance corresponding to the usage report of the IoT device from a current value of the warranty balance, wherein the warranty balance for the IoT device is stored in the blockchain network; and resolving a warranty claim on the IoT device based on respective blockchain records of the usage report and the warranty balance regarding the IoT device, and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims are directed to “certain methods of organizing human activity, such as such as managing business and/or legal interactions. The limitations, substantially comprising the body of the claim, recite a standard process in processing and resolving warranty claims. Information related to devices has been used to either approve or initiate a warranty time frame long before the invention of computers and the internet. The claimed invention is merely implementing the method of processing warranty information using standard computer structure and procedures such as processors and blockchain networks. The function and steps of receiving device information, determining the warranty related to that device, and either resolving or not resolving the warranty claim is standard practice in most industries that sell purchased goods with associated warranties. Because the limitations above involve organizing human activity, the claims recite an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions and agreements on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “processors” and “blockchain network” recited at a high level of generality. Examiner notes that the claimed invention is not directed to an improvement to blockchain networks, the claimed invention is applying known techniques to the warranty balancing process. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted previously, the claim as a whole merely describes how to generally “apply” the concept of processing warranty information and claims in a computer environment such as a generically claimed computer readable medium, device, network, and processor. The claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “processor”, “device” and/or “sensor”. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that claims 1, 8, and 15, do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention.
Claims 2-7, 9-14, and 16-20 are further embellishments of the transmission of data which the courts have determined as insignificant extra-solution activities (see also M.P.E.P. 2106.05(g)) and also amount to further embellishments of the abstract idea in that they are directed to processing the warranty information and therefore do not amount to significantly more. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 5895174 B2 to Umetani et al. (hereinafter Umetani) in view of U.S. Patent Application Publication No. 20210248616 A1 to Foster in view of U.S. Patent Application No. 20200134139 to Vaish et al. (hereinafter Vaish).
**Examiner notes that Umetani discusses a method and system comprising a warranty expiration date determining device and a warranty expiration date determination method system for determining a warranty expiration date of a device. Examiner notes that Foster discusses a system and method for establishing an auditable and tamperproof record of warranty activities among parties to an associated digital warranty file. Examiner notes that Vaish discusses a distributed ledger system used for facilitating many new capabilities and potential interactions between various entities who are involved in the production and maintenance of computing devices (e.g., device manufacturers, software vendors, customers) and providing “support, repair, and warranty as a service” based on device telemetry and predictive maintenance. The combination related to similar subject matter and function and therefore one of ordinary skill in the art would have been motivated to combine the references. 
***Citations provided for the Umetani references are to the IP.com translation provided with the office action and in the file wrapper. 
Referring to Claim 1, 8, and 15 (substantially similar in scope and language), Umetani discloses a computer implemented method, a computer product, and system (see at least Umetani: Page 1) comprising: 
obtaining, by one or more processors, a usage report of an Internet of Things (IoT) device in a predefined format; and 
recording, by the one or more processors, the usage report of the IoT device Claim 8 additionally states reported from the IoT device) in a blockchain network; 
Umetani discloses a receiving unit and acquisition unit that obtains and stores information related to the operation information of a device where the usage frequency is included in a predefined format which discloses obtaining, by one or more processors, a usage report of devices in a predefined format and recording, by the one or more processors, the usage report of the devices (see at least Umetani: Page 2, and 6-9).
Examiner notes that Umetani does not explicitly state that the devices are IoT devices (further addressed below).
 Examiner notes that the warranty management system of Umetani incorporates blockchain technologies when storing information (further addressed below).
updating, by the one or more processors, a warranty balance for the IoT device by reducing an amount of the warranty balance corresponding to the usage report of the IoT device from a current value of the warranty balance, wherein the warranty balance for the IoT device is stored in the blockchain network;
Umetani discloses a warranty expiration date determination unit that provides the function of updating, by the one or more processors, a warranty balance for the device by reducing an amount of the warranty balance corresponding to the usage report of the device from a current value of the warranty balance, wherein the warranty balance for the device is stored in the storage unit of the system (see at least Umetani: Page 4, 6-8, 10, and 13-14; see also Umetani: Page 14:discusses the computer structure of the system). 
Examiner notes that Umetani does not explicitly state that the devices are IoT devices (further addressed below).
Examiner notes that the warranty management system of Umetani incorporates blockchain technologies when storing information (further addressed below).
resolving, by the one or more processors, a warranty claim on the IoT device based on respective blockchain records of the usage report and the warranty balance regarding the IoT device.
While discloses a system and method for managing warranties of internet of things devices, Examiner notes that Umetani does not explicitly state that the system including the step of resolving, by the one or more processors, a warranty claim on the device based on respective blockchain records of the usage report and the warranty balance regarding the device (further addressed below).
Examiner notes that Umetani does not explicitly state that the devices are IoT devices (further addressed below).
Umetani does not explicitly state:
the devices are IoT devices
information being stored in the blockchain network
resolving, by the one or more processors, a warranty claim on the IoT device based on respective blockchain records of the usage report and the warranty balance regarding the IoT device
However, Vaish, which talks about a method and system for monitoring, storing, and managing information related to internet of things (IoT) devices, teaches it is known to access and monitor warranty data related to an IoT device (see at least Vaish: ¶ 95 and 98). Examiner notes that the system generates, tracks, and monitors information related to the IoT device (see at least Vaish: ¶ 33, and 95-102).
Examiner notes that Umetani discloses monitoring and managing warranty claims on tracked and monitor devices based on the usage of the device. Vaish teaches that it is known to monitor and track the usage of internet of things devices within a connected system of a plurality of devices (see at least Vaish: ¶ 32-33, and 95-102). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of monitoring and tracking the usage of internet of things devices within a connected system of a plurality of devices (as disclosed by Vaish) to the known method and system for managing warranty balance amounts related to devices based on usage reports (as disclosed by Umetani) to efficiently and reliably ensure that the device data stored by a particular entity is accurate and consistent with the device data stored by other entities. One of ordinary skill in the art would have been motivated to apply the known technique of monitoring and tracking the usage of internet of things devices within a connected system of a plurality of devices because it would efficiently and reliably ensure that the device data stored by a particular entity is accurate and consistent with the device data stored by other entities (see Vaish ¶ 2). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of monitoring and tracking the usage of internet of things devices within a connected system of a plurality of devices (as disclosed by Vaish) to the known method and system for managing warranty balance amounts related to devices based on usage reports (as disclosed by Umetani) to efficiently and reliably ensure that the device data stored by a particular entity is accurate and consistent with the device data stored by other entities, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of monitoring and tracking the usage of internet of things devices within a connected system of a plurality of devices to the known method and system for managing warranty balance amounts related to devices based on usage reports to efficiently and reliably ensure that the device data stored by a particular entity is accurate and consistent with the device data stored by other entities). See also MPEP § 2143(I)(D).
The combination of Umetani and Vaish does not explicitly state:
information being stored in the blockchain network
resolving, by the one or more processors, a warranty claim on the device based on respective blockchain records of the usage report and the warranty balance regarding the device
However, Foster, which like Umetani talks about a method and system for establishing and managing warranty activities amount parties, teaches it is known to store warranty information within a blockchain (distributed ledger) network (see at least Foster: ¶ 12, 21-23, 27, 31, 39, and 47). 
Also, Foster teaches resolving, by the one or more processors, a warranty claim on the IoT device based on respective blockchain records of the usage report and the warranty balance regarding the IoT device (see at least Foster: Abstract, ¶ 19, 21, 30, 39-40, and 44-47). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of storing information within and using distributed ledger methods and systems to resolve warranty claims related to a device (as disclosed by Foster) into the method and system for managing warranty balance amounts related to devices based on usage reports (as disclosed by the combination of Umetani and Vaish). One of ordinary skill in the art would have been motivated to incorporate the feature of storing information within and using distributed ledger methods and systems to resolve warranty claims related to a device because it would allow for parties to be confident on the warranty process hen purchasing goods (see Foster: ¶ 4).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of storing information within and using distributed ledger methods and systems to resolve warranty claims related to a device (as disclosed by Foster) into the method and system for managing warranty balance amounts related to devices based on usage reports (as disclosed by Umetani), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of storing information within and using distributed ledger methods and systems to resolve warranty claims related to a device into the method and system for managing warranty balance amounts related to devices based on usage reports). See also MPEP § 2143(I)(A).

Claim 8 contains additionally language directed to obtaining a usage report of an Internet of Things (IoT) device in a predefined format reported from the IoT device using sensor output data of the IoT device, wherein the predefined format of the usage report of the IoT device includes a time stamp instantiated by the IoT device and one or more data values on preselected attributes of run cycles that affect functionalities of the IoT device for the purpose of warranty and environmental conditions that affect the warranty of the IoT device.
Umetani discloses a receiving unit and acquisition unit that obtains and stores information related to the operation information of a device wherein the predefined format of the usage report of the IoT device includes a time stamp and one or more data values on preselected attributes of run cycles that affect functionalities of the IoT device for the purpose of warranty and environmental conditions that affect the warranty of the IoT device (see at least Umetani: Page 2, and 6-9); 
Umetani discloses a warranty expiration date determination unit that provides the function of updating, by the one or more processors, a warranty balance for the IoT device by reducing an amount of the warranty balance corresponding to the usage report of the IoT device from a current value of the warranty balance, wherein the warranty balance for the IoT device is stored in the storage unit of the system and information is transmitted from the device to the storage system (see at least Umetani: Page 4, 6-8, 10, and 13-14; see also Umetani: Page 14:discusses the computer structure of the system). 

Referring to Claim 2, 9, and 16 (substantially similar in scope and language), the combination of Umetani, Vaish, and Foster teaches the computer implemented method of claim 1, computer product of claim 8, and system of claim 15, including further comprising: ascertaining, by the one or more processors, that the usage report is sent from the IoT device for the first time; and registering, by the one or more processors, the IoT device with the blockchain network by use of device metadata that uniquely identifies the IoT device.
Specifically, Umetani discloses a receiving unit and acquisition unit that ascertaining, by the one or more processors, that the usage report is sent from the IoT device for the first time; and registering, by the one or more processors, the IoT device with the stored information by use of device metadata that uniquely identifies the IoT device (see at least Umetani: Page 2, 4, and 6-9). 
Foster, which like Umetani talks about a method and system for establishing and managing warranty activities amount parties, teaches it is known to store warranty information within a blockchain (distributed ledger) network (see at least Foster: ¶ 12, 21-23, 27, 31, 39, and 47). 

Referring to Claim 3, 10, and 17 (substantially similar in scope and language), the combination of Umetani, Vaish, and Foster teaches the computer implemented method of claim 1, computer product of claim 8, and system of claim 15, including further comprising: 
receiving, by the one or more processors, a request for access to usage data of the IoT device resulting from the recording for all run cycles on the IoT device from a user of the IoT device via a user interface application running on a mobile device; 
Umetani discloses a receiving unit and acquisition unit that is capable of receiving, by the one or more processors, a request for access to usage data of the IoT device resulting from the recording for all run cycles on the IoT device from a user of the IoT device via a user interface application running on a mobile device (see at least Umetani: Page 2, and 6-9); 
retrieving, by the one or more processors, the usage data of the IoT device from the blockchain network; and 
Umetani discloses a receiving unit and acquisition unit that retrieving, by the one or more processors, the usage data of the IoT device from the network (see at least Umetani: Page 2, and 6-9).
Foster, which like Umetani talks about a method and system for establishing and managing warranty activities amount parties, teaches it is known to store warranty information within a blockchain (distributed ledger) network (see at least Foster: ¶ 12, 21-23, 27, 31, 39, and 47). 
displaying, by the one or more processors, the usage data of the IoT device from the retrieving on the user interface application running on the mobile device
Umetani discloses displaying information related to the owner such as usage and operation information, as well as warranty determinations via a client device that displays information (see at least Umetani: Page 9).

Referring to Claim 4, 11, and 18 (substantially similar in scope and language), the combination of Umetani, Vaish, and Foster teaches the computer implemented method of claim 1, computer product of claim 8, and system of claim 15, including further comprising: 
receiving, by the one or more processors, a request for access to the warranty balance of the IoT device resulting from the updating for all run cycles on the IoT device from a user of the IoT device via a user interface application running on a mobile device; 
Umetani discloses a receiving unit and acquisition unit that is capable of receiving, by the one or more processors, a request for access to the warranty balance of the IoT device resulting from the updating for all run cycles on the IoT device from a user of the IoT device via a user interface application running on a mobile device (see at least Umetani: Page 2, and 6-9); 
retrieving, by the one or more processors, the warranty balance of the IoT device from the blockchain network; and 
Umetani discloses a receiving unit and acquisition unit that retrieving, by the one or more processors, the warranty balance of the IoT device from the network (see at least Umetani: Page 2, and 6-9).
Foster, which like Umetani talks about a method and system for establishing and managing warranty activities amount parties, teaches it is known to store warranty information within a blockchain (distributed ledger) network (see at least Foster: ¶ 12, 21-23, 27, 31, 39, and 47).; 
displaying, by the one or more processors, the warranty balance of the IoT device from the retrieving on the user interface application running on the mobile device.
Umetani discloses displaying information related to the owner such as usage and operation information, as well as warranty determinations via a client device that displays information (see at least Umetani: Page 9)

Referring to Claim 5, 12, and 19 (substantially similar in scope and language), the combination of Umetani, Vaish, and Foster teaches the computer implemented method of claim 1, computer product of claim 8, and system of claim 15, including the recording comprising: 
performing, by an IoT device usage wallet for the IoT device running on the one or more processors, a blockchain transaction to record the usage report of the IoT device from the obtaining in the blockchain network; and 
Umetani discloses a receiving unit and acquisition unit that retrieving, by the one or more processors, the usage data of the IoT device from the network (see at least Umetani: Page 2, and 6-9).
Foster, which like Umetani talks about a method and system for establishing and managing warranty activities amount parties, teaches it is known to store warranty information within a blockchain (distributed ledger) network (see at least Foster: ¶ 12, 21-23, 27, 31, 39, and 47). 
performing, by the one or more processors, another blockchain transaction to reduce a preconfigured amount of reporting credits corresponding to the usage report from the IoT device usage wallet, wherein the IoT device usage wallet is loaded with an initial amount of reporting credits by a manufacturer of the IoT device.
Umetani discloses a warranty expiration date determination unit that provides the function of updating, by the one or more processors, a warranty balance for the IoT device by reducing an amount of the warranty balance corresponding to the usage report of the IoT device from a current value of the warranty balance, wherein the warranty balance for the IoT device is stored in the storage unit of the system (see at least Umetani: Page 4, 6-8, 10, and 13-14; see also Umetani: Page 14:discusses the computer structure of the system).
Foster, which like Umetani talks about a method and system for establishing and managing warranty activities amount parties, teaches it is known to store warranty information within a blockchain (distributed ledger) network (see at least Foster: ¶ 12, 21-23, 27, 31, 39, and 47). 
Also, Foster teaches resolving, by the one or more processors, a warranty claim on the IoT device based on respective blockchain records of the usage report and the warranty balance regarding the IoT device (see at least Foster: Abstract, ¶ 19, 21, 30, 39-40, and 44).  

Referring to Claim 6, 13, and 20 (substantially similar in scope and language), the combination of Umetani, Vaish, and Foster teaches the computer implemented method of claim 1, computer product of claim 8, and system of claim 15, including the updating comprising: 
ascertaining, by the one or more processors, the amount of the warranty balance corresponding to the usage report of the IoT device from the obtaining; and 
Umetani discloses a receiving unit and acquisition unit that obtains and stores information related to the operation information of a device where the usage frequency is included in a predefined format which discloses obtaining, by one or more processors, a usage report of an Internet of Things (IoT) device in a predefined format and recording, by the one or more processors, the usage report of the IoT device (see at least Umetani: Page 2, and 6-9)
Umetani discloses a warranty expiration date determination unit that provides the function of updating, by the one or more processors, a warranty balance for the IoT device by reducing an amount of the warranty balance corresponding to the usage report of the IoT device from a current value of the warranty balance, wherein the warranty balance for the IoT device is stored in the storage unit of the system (see at least Umetani: Page 4, 6-8, 10, and 13-14; see also Umetani: Page 14:discusses the computer structure of the system).
performing, by an IoT device warranty balance wallet for the IoT device running on the one or more processors, a blockchain transaction to reduce, from the current value of the warranty balance, the amount of warranty balance corresponding to the usage report of the IoT device from the ascertaining, wherein the IoT device warranty balance wallet is loaded with an initial amount of warranty balance for the IoT device by a manufacturer of the IoT device.
Umetani discloses a warranty expiration date determination unit that provides the function of performing, by an IoT device warranty balance wallet for the IoT device running on the one or more processors, a blockchain transaction to reduce, from the current value of the warranty balance, the amount of warranty balance corresponding to the usage report of the IoT device from the ascertaining, wherein the IoT device warranty balance wallet is loaded with an initial amount of warranty balance for the IoT device by a manufacturer of the IoT device (see at least Umetani: Page 4, 6-8, 10, and 13-14; see also Umetani: Page 14:discusses the computer structure of the system).
Foster, which like Umetani talks about a method and system for establishing and managing warranty activities amount parties, teaches it is known to store warranty information within a blockchain (distributed ledger) network (see at least Foster: ¶ 12, 21-23, 27, 31, 39, and 47). 
Also, Foster teaches resolving, by the one or more processors, a warranty claim on the IoT device based on respective blockchain records of the usage report and the warranty balance regarding the IoT device (see at least Foster: Abstract, ¶ 19, 21, 30, 39-40, and 44). 

Referring to Claim 7 and 14, (substantially similar in scope and language), the combination of Umetani, Vaish, and Foster teaches the computer implemented method of claim 1, and computer product of claim 8, including wherein the predefined format of the usage report of the IoT device includes a time stamp and one or more data values on preselected attributes of run cycles that affect functionalities of the IoT device for the purpose of warranty and environmental conditions that affect the warranty of the IoT device.
Umetani discloses a receiving unit and acquisition unit that obtains and stores information related to the operation information of a device wherein the predefined format of the usage report of the IoT device includes a time stamp and one or more data values on preselected attributes of run cycles that affect functionalities of the IoT device for the purpose of warranty and environmental conditions that affect the warranty of the IoT device (see at least Umetani: Page 2, and 6-9); 
Umetani discloses a warranty expiration date determination unit that provides the function of updating, by the one or more processors, a warranty balance for the IoT device by reducing an amount of the warranty balance corresponding to the usage report of the IoT device from a current value of the warranty balance, wherein the warranty balance for the IoT device is stored in the storage unit of the system (see at least Umetani: Page 4, 6-8, 10, and 13-14; see also Umetani: Page 14:discusses the computer structure of the system). 

Response to Arguments
Examiner notes that the applied rejection has been made Non-Final, the arguments are represented in the reasons and rationales explained above. This action is made Non-Final pursuant to the persuasive arguments and discussions regarding the deficiencies of the prior action. The deficiencies have been addressed above. The claims stand rejected under both 35 USC 101, and USC 103.
101 Rejection
Examiner notes that the a prima facia case is represented in the rejection. The claims related to the abstract idea are identified and any additional elements claimed in the invention are further addressed pursuant to the 2019 PEG and 2019 October Update. 
Applicant's arguments filed with respect to the rejection of the claims under 35 USC 101  have been fully considered but they are not persuasive. Examiner notes that Claims 1, 8, and 15, recite a method and system for receiving, by the one or more processors, a request for access to the warranty balance of the IoT device resulting from the updating for all run cycles on the IoT device from a user of the IoT device via a user interface application running on a mobile device; retrieving, by the one or more processors, the warranty balance of the IoT device from the blockchain network; and displaying, by the one or more processors, the warranty balance of the IoT device from the retrieving on the user interface application running on the mobile device, Claim 8 is further directed to a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising: obtaining a usage report of an Internet of Things (IoT) device in a predefined format reported from the IoT device using sensor output data of the IoT device, wherein the predefined format of the usage report of the IoT device includes a time stamp instantiated by the IoT device and one or more data values on preselected attributes of run cycles that affect functionalities of the IoT device for the purpose of warranty and environmental conditions that affect the warranty of the IoT device; recording the usage report of reported from the IoT device-in a blockchain network; updating a warranty balance for the IoT device by reducing an amount of the warranty balance corresponding to the usage report of the IoT device from a current value of the warranty balance, wherein the warranty balance for the IoT device is stored in the blockchain network; and resolving a warranty claim on the IoT device based on respective blockchain records of the usage report and the warranty balance regarding the IoT device, and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims are directed to “certain methods of organizing human activity, such as such as managing business and/or legal interactions. The limitations, substantially comprising the body of the claim, recite a standard process in processing and resolving warranty claims. Information related to devices has been used to either approve or initiate a warranty time frame long before the invention of computers and the internet. The claimed invention is merely implementing the method of processing warranty information using standard computer structure and procedures such as processors and blockchain networks. The function and steps of receiving device information, determining the warranty related to that device, and either resolving or not resolving the warranty claim is standard practice in most industries that sell purchased goods with associated warranties. Because the limitations above involve organizing human activity, the claims recite an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions and agreements on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “processors” and “blockchain network” recited at a high level of generality. Examiner notes that the claimed invention is not directed to an improvement to blockchain networks, the claimed invention is applying known techniques to the warranty balancing process. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted previously, the claim as a whole merely describes how to generally “apply” the concept of processing warranty information and claims in a computer environment such as a generically claimed computer readable medium, device, network, and processor. The claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “processor”, “device” and/or “sensor”. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Claims 2-7, 9-14, and 16-20 are further embellishments of the transmission of data which the courts have determined as insignificant extra-solution activities (see also M.P.E.P. 2106.05(g)) and also amount to further embellishments of the abstract idea in that they are directed to processing the warranty information and therefore do not amount to significantly more. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).
Therefore, the claims stand rejected. 
103 Rejections
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and the rejection has been updated to reflect the deficiencies of the previous rejection applied. The claims stand rejected for the reasons and rationales explained above. 
As for the impermissible hindsight and prima facia case argument, Examiner initially notes that the rejection provides citations to provided references within the file wrapper and each limitation is now addressed.
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Umetani discusses a method and system comprising a warranty expiration date determining device and a warranty expiration date determination method system for determining a warranty expiration date of a device. Examiner notes that Foster discusses a system and method for establishing an auditable and tamperproof record of warranty activities among parties to an associated digital warranty file. Examiner notes that Vaish discusses a distributed ledger system used for facilitating many new capabilities and potential interactions between various entities who are involved in the production and maintenance of computing devices (e.g., device manufacturers, software vendors, customers) and providing “support, repair, and warranty as a service” based on device telemetry and predictive maintenance. The combination related to similar subject matter and function and therefore one of ordinary skill in the art would have been motivated to combine the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner notes that Umetani discusses a method and system comprising a warranty expiration date determining device and a warranty expiration date determination method system for determining a warranty expiration date of a device. Examiner notes that Foster discusses a system and method for establishing an auditable and tamperproof record of warranty activities among parties to an associated digital warranty file. Examiner notes that Vaish discusses a distributed ledger system used for facilitating many new capabilities and potential interactions between various entities who are involved in the production and maintenance of computing devices (e.g., device manufacturers, software vendors, customers) and providing “support, repair, and warranty as a service” based on device telemetry and predictive maintenance. The combination related to similar subject matter and function and therefore one of ordinary skill in the art would have been motivated to combine the references.
Therefore, the claims stand rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689